DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.

Response to Amendment
Applicant’s response, filed 17 May 2022, to the last office action has been entered and made of record. 
Amendments to the independent claims 1 and 6 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive.
In response to Applicant’s remarks on p. 6-7 of Applicant’s reply, that the amended claim 15 subject matter is supported by the originally filed disclosure as required by 35 U.S.C. 112(a), the Examiner respectfully disagrees.
As noted in MPEP 2163.02, “[I]f a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application”.
Applicant’s remarks refers to specification paragraph [0059] and Fig. 8 for written description support for the amended claim 15 subject matter. Paragraph [0059] of the specification recites, 
“[0059]		It should be noted that a partial sampling of the full set of projection images can be processed, such as processing every other projection image for example, such as in order to reduce processing time. In general, it is beneficial to process the forward projection data for a large range of angles in the loop of steps 806, 808, and 810 and to process as large a sampling as possible. This can be particularly useful in cases where only a small range of 2-D projection images clearly show the metal/artifact status of a projection pixel.”
While a person of ordinary skill in the art would recognize from the disclosure at specification paragraph [0059] and Fig. 8 that the Applicant had possession of the concepts of “sampling a large range of angles in the loop” and “as large a sampling as possible”, the disclosure of paragraph [0059] and Fig. 8 would not indicate to a person of ordinary skill in the art that “sampling a smaller range of acquisition angles, skip-sampling 50% or fewer of the projection images, or a combination thereof” is exemplified as asserted by Applicant’s remarks. Fig. 8 of the drawings similarly does not illustrate such examples or concepts.
Hence, the originally filed fails to describe the distribution of pixel values is a partial sampling that represents 50% or fewer of the identified pixels that contribute to the artifact voxel value in each of the plurality of 2-D projection images of the subject, as recited in amended claim 15. 

In response to Applicant’s remarks on p. 8-9 of Applicant’s reply, that Schildkraut’s teachings fail to teach the recited claim 2 subject matter, the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s assert that the Schildkraut’s teachings only state that “artifact reduced 3-D image can be stored, transmitted, or displayed”, and not that ”refined 3-D image metal mask” is displayed. Claim 2 does not recite displaying the refined 3-D reconstruction metal mask, but recites, “displaying a rendering of the refined 3-D volume image that includes at least a portion of the refined 3-D reconstruction metal mask”. Schildkraut teaches merging original measured projections with calculated projections within the projection metal masks to produce composite projection images which are reconstructed to result in artifact reduced 3-D image that can be displayed (see Schildkraut [0070]-[0071], Fig. 7 and Fig. 8). As the displayed artifact reduced 3-D image is reconstructed from composite projection images based on the refined-3D image metal mask and the merging of calculated projections within the projection metal masks, the artifact reduced 3-D image that is displayed includes at least a portion of the refined 3-D image metal mask. Hence, Schildkraut’s teachings provide for the broadest reasonable interpretation of the recited claim 2 subject matter. 

Applicant’s remaining arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 15 recites, “the distribution of pixel values is a partial sampling that represents 50% or fewer of the identified pixels that contribute to the artifact voxel value in each of plurality of 2-D projection images of the subject”. 
The originally filed disclosure is found to recite: “Subsequent processing then refines this subset by eliminating voxels that represent metal artifacts.” (see specification [0050]); “A metal mask refinement step 706 in FIG. 7 refines the metal mask by systematically checking each voxel in the reconstruction, eliminating voxels from the metal mask subset using the method described subsequently with reference to FIG. 8.” (see specification [0052]); “Subsequent steps in the FIG. 8 sequence then determine whether or not the candidate voxel is retained in the reconstruction metal mask or removed from the subset of voxels that form the reconstruction metal mask.” (see specification [0056]); and “It should be noted that a partial sampling of the full set of projection images can be processed, such as processing every other projection image for example, such as in order to reduce processing time. In general, it is beneficial to process the forward projection data for a large range of angles in the loop of steps 806, 808, and 810 and to process as large a sampling as possible. This can be particularly useful in cases where only a small range of 2-D projection images clearly show the metal/artifact status of a projection pixel” (see specification [0059]). 
While the originally filed disclosure describes “that a partial sampling of the full set of projection images can be processed”, the originally filed disclosure fails to describe that the distribution of pixel values is a partial sampling that represents 50% or fewer of the identified pixels that contribute to the artifact voxel value in each of plurality of 2-D projection images of the subject, as recited in amended claim 15. 
Hence, claim 15 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the amended claim 15 subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schildkraut et al. (US 2016/0078647), herein Schildkraut, in view of Alexandroni (US 2019/0244420, with an effective filing date of 8 February 2018).
 Regarding claim 1, Schildkraut discloses a method for reconstruction of a volume radiographic image, the method executed at least in part on a computer (see Schildkraut [0077]-[0079], where the disclosed teachings may be implemented upon a computer system) and comprising: 
a) acquiring a plurality of 2-D projection images of a subject at a plurality of acquisition angles (see Schildkraut [0053], where a sequence of images is obtained at varying projection angles about a subject); 
b) generating an initial 3-D volume image formed of image voxels according to the acquired 2-D projection images (see Schildkraut [0052], a 3-D volume image is generating using a suitable imaging algorithm, such as filtered back projection or other conventional technique); 
c) forming an initial 3-D reconstruction metal mask from voxels that have attenuation to x-rays that is indicative of metal (see Schildkraut [0058]), where a 3-D image metal mask is formed which indicates which voxels in the initial 3-D image that contain metal appear to cause artifacts); 
d) removing at least one voxel from the initial 3-D reconstruction metal mask to form a refined 3-D reconstruction metal mask according to a distribution of pixel values that contribute to the corresponding data value for the at least one voxel (see Schildkraut [0066]-[0067], where pixels of the metal projections are subject to a threshold to remove from the final metal mask, metal that does not significantly attenuate the X-rays and thus not cause artifacts, and retain pixels that indicate the presence of metal to form a reconstructed 3D image metal mask, and the reconstructed 3D image metal mask is further refined which includes locating small disconnected voxel regions that indicate presence of metal and removing those regions because they contribute little to metal artifacts); 
e) modifying one or more 2-D projection images according to the distribution of pixel values (see Schildkraut [0070], where original measured projections are merged with calculated projections within the projection metal masks to produce composite projection images); and 
f) generating a refined 3-D volume image according to the modified 2-D projection images (see Schildkraut [0070], where an artifact reduced 3-D image is reconstructed from the composite projection images).
Schildkraut does not explicitly disclose that removing at least one voxel from the initial 3-D reconstruction metal mask to form a refined 3-D reconstruction metal mask is according to a distribution of pixel values across multiple ones of the plurality of 2-D projection images that contribute to the corresponding data value for the at least one voxel, wherein deviation of the distribution of pixel values from a pattern of pixel values for a metal feature determines that the at least one voxel is an artifact. 
Alexandroni teaches in a related and pertinent method for generating a three dimensional volume where metal artifacts are determined removed from a plurality of 2D input images (see Alexandroni Abstract), where plurality of input images of a patient are acquired at different orientations (see Alexandroni Fig. 6, Fig. 7, and [0061]-[0062]), which are segmented based on the determination of pixels that may potentially represent portions of metal object, dilated, and groups of adjacent pixels are compared to known metal objects to create a metal object mask for removing metal artifacts and generate an improved 3D image (see Alexandroni [0062]-[0070]), where pixels that do not represent a recognized metal object are removed from the dilated segmented image to generate an image with pixels representing only identified metal objects (see Alexandroni [0067]). 
At the time of filing, one of ordinary skill in the art would have found it apply the teachings of  Alexandroni to the teachings of Schildkraut such that a metal object mask is formed according to pixel data from across a plurality of input images acquired at different orientations and that pixels of potential portions of metal object that do not belong or deviate from the patterns of known metal objects are removed from the metal object mask used to reduce metal artifacts in reconstructed CT imaging. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Schildkraut discloses a method of performing a metal artifact reduction in reconstructed cone beam CT imaging which involves the generation of a metal mask which indicates which voxels in the 3D image contribute to metal artifacts. Alexandroni teaches a known technique where a metal object mask is created according to pixel data from a plurality of input image captured at different orientations, and that groups of adjacent pixels are compared to known metal objects where pixels that do not represent a recognized metal object are removed from the dilated segmented image used to generate the metal object mask. One of ordinary skill in the art would have recognized that by applying Alexandroni’s technique would allow for the method of Schildkraut to generate the metal mask according to pixel data across a plurality of input images captured at different orientations and to compare groups of adjacent pixels of potential portions of metal object to known metal objects and remove pixel that do not represent recognized metal objects to create an improve metal mask that correspond to known metal objects. 

Regarding claim 2, please see the above rejection of claim 1. Schildkraut and Alexandroni disclose the method of claim 1, wherein the method further comprises a step of displaying a rendering of the refined 3-D volume image that includes at least a portion of the refined 3-D reconstruction metal mask (see Schildkraut [0070]-[0071], where the artifact reduced 3-D image, reconstructed from the composite projection images which are produced from merging projection metal masks, is displayed).

Regarding claim 3, please see the above rejection of claim 1. Schildkraut and Alexandroni disclose the method of claim 1, wherein the step of generating the initial 3-D volume image comprises using a filtered-back projection reconstruction (see Schildkraut [0053], where the 3-D volume image may be generated using a filtered back projection imaging algorithm).

Regarding claim 5, please see the above rejection of claim 1. Schildkraut and Alexandroni disclose the method of claim 1, wherein the step of removing the at least one voxel comprises using forward projection through the initial 3-D reconstruction metal mask (see Schildkraut [0066]-[0067], where a forward projection is performed through the 3-D image metal mask to form the projection metal masks).

Regarding claim 6, Schildkraut and Alexandroni disclose a method for reconstruction of a volume radiographic image, the method executed at least in part on a computer (see Schildkraut [0077]-[0079], where the disclosed teachings may be implemented upon a computer system) and comprising: 
a) acquiring a plurality of 2-D projection images of a subject at a plurality of acquisition angles (see Schildkraut [0053], where a sequence of images is obtained at varying projection angles about a subject); 
b) generating an initial 3-D volume image according to the acquired 2-D projection images (see Schildkraut [0052], a 3-D volume image is generating using a suitable imaging algorithm, such as filtered back projection or other conventional technique); 
c) forming a 3-D reconstruction metal mask that includes an initial subset of voxels, wherein the elements of the initial subset initially include voxels representing metal content and voxels that form a metal artifact (see Schildkraut [0058]), where a 3-D image metal mask is formed which indicates which voxels in the initial 3-D image that contain metal appear to cause artifacts);
d) identifying one or more artifact voxels in the initial subset by: (i) identifying one or more pixels across multiple ones of the plurality of 2-D projection images that contribute to the artifact voxel value in the generated initial 3-D reconstruction (see Alexandroni Fig. 6, Fig. 7, [0061]-[0062] and [0070], where plurality of input images of a patient are acquired at different orientations; and see Alexandroni [0063]-[0064], where input images are segmented based on the determination of pixels that may potentially represent portions of metal object and dilated); (ii) classifying the one or more pixels as indicating an artifact according to pixel values in the plurality of 2-D projection images (see Alexandroni [0065]-[0068], where groups of adjacent pixels of the pixels of the dilated and segmented image are compared to known metal objects to create a metal object mask for removing metal artifacts and generate an improved 3D image);
e) removing the one or more artifact voxels from the initial subset of voxels according to the classification to form a refined subset of voxels (see Schildkraut [0066]-[0067], where a reconstructed 3D image metal mask is further refined; see Alexandroni [0067]-[0068] and [0070], where pixels that do not represent a recognized metal object are removed from the dilated segmented image to generate an image with pixels representing only identified metal objects,);
f) forming a refined 3-D reconstruction metal mask according to the refined subset of voxels (see Schildkraut [0066]-[0067], where a refined 3D image metal mask is formed; see Alexandroni [0067]-[0068] and [0070], where the image of the identified metal objects is used to create a metal object mask designed to remove metal object form the input images); 
g) modifying one or more of the acquired 2-D projection images according to the refined 3-D reconstruction metal mask (see Schildkraut [0070], where original measured projections are merged with calculated projections within the projection metal masks to produce composite projection images); and
h) generating a refined 3-D volume image according to the modified acquired 2-D projection images (see Schildkraut [0070], where an artifact reduced 3-D image is reconstructed from the composite projection images).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Schildkraut and Alexandroni are similar, mutatis mutandis. 

Regarding claim 7, please see the above rejection of claim 6. Schildkraut and Alexandroni disclose the method of claim 6, wherein the method further comprises a step of rendering a view of the generated refined reconstruction on a display, wherein the rendered view includes at least a portion of the refined 3-D reconstruction metal mask (see Schildkraut [0070]-[0071], where the artifact reduced 3-D image, reconstructed from the composite projection images which are produced from merging projection metal masks, is displayed).

Regarding claim 8, please see the above rejection of claim 6. Schildkraut and Alexandroni disclose the method of claim 6 wherein the step of identifying the one or more pixels that contribute to the artifact voxel value comprises forward projection through the artifact voxel at one or more of the acquisition angles (see Schildkraut [0057]-[0059], where forward projection is performed for each of the measured projection images through the 3-D image metal mask to form the projection metal masks).

Regarding claim 9, please see the above rejection of claim 6. Schildkraut and Alexandroni disclose the method of claim 6, wherein the method further comprises a step of transmitting or storing the refined 3-D volume image (see Schildkraut [0071], where the resulting artifact reduced 3-D image can be stored, transmitted, or displayed).

Regarding claim 10, please see the above rejection of claim 6. Schildkraut and Alexandroni disclose the method of claim 6, wherein the step of acquiring the plurality of 2-D projection images is performed on a cone-beam computed tomography apparatus (see Schildkraut [0053], where the plurality of 2-D projection images are obtained from a cone-beam computed tomography (CBCT) imaging apparatus).

Regarding claim 11, please see the above rejection of claim 6. Schildkraut and Alexandroni disclose the method of claim 6, wherein the method further comprises a step of assigning a predetermined data value to voxels within the refined 3-D reconstruction metal mask (see Schildkraut [0068], where voxels inside the refined 3-D image metal mask and that have a metal obstruction value that exceeds a threshold are set to the attenuation coefficient value of the corresponding voxel in the initial 3-D image).

Regarding claim 12, please see the above rejection of claim 6. Schildkraut and Alexandroni disclose the method of claim 6, wherein identifying one or more artifact voxels in the initial subset further comprises: 
(i) identifying one or more pixels in less than all of the plurality of 2-D projection images that contribute to the artifact voxel value in the generated initial 3-D reconstruction (see Alexandroni [0064], where input images are segmented based on the determination of pixels that may potentially represent portions of metal object which may be determined by pixel s with intensities greater than a certain threshold, where pixels potentially representing portions of metal objects are isolated and all other pixels are excluded; see Schildkraut [0066]-[0067], where pixels of the metal projections are subject to a threshold to remove from the final metal mask, metal that does not significantly attenuate the X-rays and thus not cause artifacts, and retain pixels that indicate the presence of metal to form a reconstructed 3D image metal mask; which the prior art teachings suggests that less than all of projection image pixels are identified to contribute to a metal artifact voxel of the metal mask); and 
(ii) classifying the one or more pixels as indicating an artifact according to a deviation of pixel values of the identified pixels in said less than all of the plurality of 2-D projection images (see Alexandroni [0065]-[0068] and [0070], where groups of adjacent pixels of the pixels of the dilated and segmented image are compared to known metal objects, where pixels that do not represent a recognized metal object are removed from the dilated segmented image to generate an image with pixels representing only identified metal objects; see Schildkraut [0066]-[0067], where pixels of the metal projections are subject to a threshold to remove from the final metal mask, metal that does not significantly attenuate the X-rays and thus not cause artifacts, and retain pixels that indicate the presence of metal to form a reconstructed 3D image metal mask; which the prior art teachings suggests that less than all of projection image pixels are classified to contribute to a metal artifact voxel of the metal mask).

Regarding claim 13, please see the above rejection of claim 6. Schildkraut and Alexandroni disclose the method of claim 6, wherein identifying the one or more artifact voxels in the initial subset uses some but not all of the plurality of 2-D projection images (see Schildkraut [0066]-[0067], where pixels of the metal projections are subject to a threshold to remove from the final metal mask, metal that does not significantly attenuate the X-rays and thus not cause artifacts, and retain pixels that indicate the presence of metal to form a reconstructed 3D image metal mask).

Regarding claim 14, please see the above rejection of claim 1. Schildkraut and Alexandroni disclose the method of claim 1, wherein the distribution of pixel values is incomplete (see Schildkraut [0063], where only those parts of the measured projection that are affected by metal are processed in order to decrease processing time, which provides a teaching for the broadest reasonable interpretation that the distribution of pixel values is incomplete).

Regarding claim 15, please see the above rejection of claim 1. Schildkraut and Alexandroni disclose the method of claim 1, wherein the distribution of pixel values is a partial sampling that represents 50% or fewer of the identified pixels that contribute to the artifact voxel value in each of the plurality of 2-D projection images of the subject (see Schildkraut [0063], where only those parts of the measured projection that are affected by metal are processed in order to decrease processing time, and that an assessment step is performed to determine if metal artifact reduction needs to be applied, where the fraction of voxels with an attenuation coefficient that exceeds a predetermined threshold can be suitable metric to determine whether or not significant metal exists in the scanner object; and see Schildkraut Fig. 9 and [0073], which depicts a measured projection image with metal region less than half of the projection image which the projection metal mask is formed from; see also Alexandroni Fig. 8 and [0072], where only high intensity pixels remaining from filtering the input image using a threshold, corresponding to potential portions of a metal object, represents less than half of the input image). 
At the time of filing one of ordinary skill in the art would have found it obvious from the disclosed teachings of Schildkraut and Alexandroni to determine if metal artifact reduction needs to be applied, where a fraction of voxels with an attenuation coefficient that exceeds a predetermined threshold is used to determine whether or not significant metal exists in the scanner object and to process only the measured projection that are affected by metal, where the significant fraction of projection image area in which forming a projection metal mask is to be performed is shown to be less than half of the projection image. Thus, some teaching, suggestion, or motivation in the prior art reference that would have led one of ordinary skill to modify the prior art reference or to combine the teachings to arrive at the claimed invention. Here, Schildkraut teaches that that an assessment step is performed to determine if metal artifact reduction needs to be applied, where the fraction of voxels with an attenuation coefficient that exceeds a predetermined threshold can be suitable metric to determine whether or not significant metal exists in the scanner object and depicts in Fig. 9, that a measured projection image with metal region less than half of the projection image is used to form a projection metal mask. Alexandroni further teaches that only high intensity pixels remaining from filtering the input image using a threshold, corresponding to potential portions of a metal object, represents less than half of the input image. One of ordinary skill in the art would find that using a fraction of less than half of the projection image area corresponding to potential portions of measured metal objects would be reasonably expected to be a successful to indicate that significant metal exists in the scanner object and metal artifact reduction is needed, and to only process the measured projection that are affected by metal and correspond to potential portions of a metal object. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schildkraut and Alexandroni as applied to claim 1 above, and further in view of Silver et al. (US 2016/0371862), herein Silver.
Regarding claim 4, please see the above rejection of claim 1. Schildkraut and Alexandroni disclose the method of claim 1, wherein the step of generating the initial 3-D volume image comprises using an algebraic reconstruction (Schildkraut [0064]-[0065], where the algebraic reconstruction technique is performed with reconstruct the initial 3-D image).
	Schildkraut does not explicitly disclose using an iterative algebraic reconstruction.
Silver teaches in a related and pertinent metal artifact reducing system and method for computed tomography imaging (see Silver Abstract), where CT image reconstruction methods include an iterative reconstruction method such as algebraic reconstruction technique or the total variation minimization method (see Silver [0058]).
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Schildkraut, Alexandroni, and Silver such that the algebraic reconstruction technique described by Schildkraut and Alexandroni is an iterative reconstruction method. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. In this instance, Schildkraut and Alexandroni disclose using an algebraic reconstruction technique to reconstruct the initial 3-D image, and Silver further teaches that the algebraic reconstruction technique is an iterative reconstruction method. Thus, one of ordinary skill in the art would have found it obvious and reasonably expect that an iterative algebraic reconstruction technique is successfully performed to reconstruct the initial 3-D image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661